Citation Nr: 0921636	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).

In an August 2008 decision, the Board denied the Veteran's 
claim for service connection for PTSD.  The Veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In December 2008, the Court issued an order which 
granted a joint motion of the parties, dated in November 
2008, for remand and to vacate the Board's August 2008 
decision.  Copies of the motion and the Court's Order have 
been incorporated into the claims folder.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The November 2008 joint motion notes that the Veteran 
received a Soldier's Medal which describes a June 1991 
incident in which the Veteran sustained phosphorous burns.  
The joint motion indicates that this incident should be 
considered a verified stressor for purposes of determining 
whether or not the Veteran has PTSD.  Consequently, the 
Veteran should be provided a VA psychiatric examination to 
determine whether the Veteran has PTSD due to the June 1991 
incident.

The claims file contains pertinent evidence submitted by the 
Veteran subsequent to the March 2008 supplemental statement 
of the case (SSOC).  The RO should issue an SSOC showing 
consideration of the newly submitted evidence.  38 C.F.R. 
§ 19.31 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
should be asked to make a determination as 
to whether the Veteran has PTSD due to the 
June 12, 1971 incident which led to the 
Veteran being awarded the Soldier's Medal.  
The examiner is requested to consider the 
incident as specifically described by the 
October 6, 1971 Department of the Army 
statement of reasons for the award.  This 
document states that the Veteran heard an 
explosion, saw smoke and fire streaming 
from a building, and that the Veteran 
entered the burning building to check for 
wounded.  The Veteran did not find any 
wounded, but he experienced painful white 
phosphorous burns on his arms and neck.  

The Veteran's claims file should be 
provided to the examiner and reviewed 
prior to the examination.  The VA examiner 
should state on the examination report 
whether such review of the record has been 
made.  The examiner should provide reasons 
and bases for all opinions expressed.  

2.  When the above action has been 
accomplished readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, provide the Veteran and his 
representative an SSOC, and afford the 
appropriate period of time to respond.  
The SSOC should include review of all 
evidence received since issuance of the 
March 2008 SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




